DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 9, 11-15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al (US 2017/0005768, hereinafter Yin) and in view of Noh et al (US 2021/0297193, hereinafter Noh2).

Regarding claim 1, Yin discloses a base station (BS, Fig. 7) in a wireless communication system, the BS comprising: a processor (processor, Fig. 7) operably connected to the transceiver (transceiver, Fig. 7), the processor configured to: identify a set of hybrid automatic repeat request-acknowledge/negative acknowledge (HARQ-ACK/NACK) feedbacks received from the UE for adjusting a contention window size (CWS) (UE transmits on the UL channel to the eNB, group of HARQ-ACK feedback that corresponds to the downlink transmission burst, Para [0190]/Fig. 6),	wherein the set of HARQ-ACK/NACK feedback correspond to one unicast PDSCH transmission (a group of HARQ-ACK feedback that corresponds to the downlink transmission burst, Para [0190], the PDSCH can be for one UE, Para [0095]);						adjust a contention window size (CWS) based on a identified of the set of HARQ-ACK/NACK feedbacks (contention window size is adjusted based on HARQ feedback results, Para [0049], a set of HARQ feedback shown in Fig. 6, one example increasing CW if one or more NACKs are reported, Para [0109])									performing LBT with a variables back-off contention window size, Para [0046]), wherein the transceiver is further configured to transmit, via a downlink channel, a downlink transmission based on the channel access operation (eNB transmits data to UE using downlink channel such as PDSCH, Para [0053] and transmits after performing LBT, Para [0072-73]);								but does not explicitly and fully disclose determining a reference time duration starting from a beginning of a previous downlink transmission burst until an end of a first slot where at least one unicast PDSCH transmission included in the previous downlink transmission burst is transmitted to a UE.  Noh2 discloses a reference window which is a time interval at which PDSCH transmission corresponding to the HARQ ACK feedback set is performed, Para [0168], the HARQ-ACK feedback values for the reference window are used to adjust CWS, Para [0171] and the reference window can defined in terms of one or more slots including the start slot of the most recent DL transmission burst, Para [0168] (therefore the reference window can be from the start of the most recent/previous DL transmission until the end of some slot) and Yin discloses each HARQ feedback corresponds to a downlink transmission, Para [0190], where a PDSCH transmission can be meant for one UE (i.e. unicast PDSCH), Para [0095].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Noh2 in the system of Yin in order to use a coexistence scheme for the unlicensed band, efficiently transmit signals and determine efficient channel access method for a terminal configured with CBG based transmission and a terminal that is not configured with CBG based transmission that are mixed in a cell.
Regarding claims 2 and 12, Yin discloses the BS/method of claim 1/11, but not explicitly wherein the set of time and frequency domain resources comprise, based on the downlink transmission burst, at least one of a set of slots, a set of mini-slots, or a set of partial slots and wherein: a slot of the set of slots is determined on a non-punctured PDSCH with a duration of 14 orthogonal frequency division multiplexing (OFDM) symbols (Noh2 discloses 14 OFDM symbols in a slot, Para [0065], DL transmission is transmitted in the start slot, Para [0201]); a mini-slot of the set of mini-slots is determined on a non-punctured PDSCH with a duration smaller than the duration of 14 OFDM 
 Regarding claims 3 and 13, Yin discloses the BS/method of claim 1/11, wherein the previous downlink transmission burst that is a latest transmission burst when the BS performs a CWS adjustment, and wherein at least one HARQ-ACK/NACK feedback corresponds to the at least one unicast PDSCH transmission of at least one scheduled UE in the downlink transmission burst that is previously transmitted (the resources of the downlink burst start at the first sub-frame and end at the last sub-frame, Fig. 6, where sub-frames are made up of slots.  Noh2 discloses reference window can be multiple slots in the last DL transmission burst, Para [0168]). 
Regarding claims 4 and 14, Yin discloses the BS/method of claim 1/11, wherein the reference time domain resources is determined from a beginning of a previous downlink transmission burst that is previously transmitted until end of a set of first K>=1 mini-slots or partial slots of the downlink transmission burst that includes unicast PDSCH transmissions (the resources of the downlink burst start at the first sub-frame and end at the last sub-frame, Fig. 6, where sub-frames comprising mini-slots would be an obvious variation to one with ordinary skill in the art.  Noh2 discloses reference window can be multiple slots in the last DL transmission burst, Para [0168]).
Regarding claims 5 and 15, Yin discloses the BS/method of claim 1/11, wherein the processor is further configured to adjust the CWS based on a fraction of NACK’d transport block (TB) in the identified set of HARQ-ACK/NACK feedbacks (CW size can be determined after all HARQ feedback is received from the DL sub-frame burst, Para [0031], Noh2 discloses the % of NACK is used to adjust CWS, Para [0180]). 
Regarding claims 8 and 18, Yin discloses the BS/method of claim 1/11, wherein each ACK/NACK feedback bit of the set of HARQ-ACK/NACK feedback resources is provided to adjust the CWS in at most onetime instance (CW size adjustment may updated based on the HARQ-ACKs reported within a given frame, Para [0100], meaning the HARQ feedback reported in that frame would not be used in a later CW adjustment
Regarding claims 9 and 19, Yin discloses the BS/method of claim 1/11, but not wherein the processor is further configured to maintain the CWS when the set of HARQ-ACK/NACK feedback resources is not available.  Yin discloses adjusting CWS based on available feedback, Para [0094] if there is no available feedback it would be obvious to one of ordinary skill that no adjust will be made to the CWS.  
Regarding claim 11, Yin discloses a method of a base station (BS) in a wireless communication system, the method comprising: identify a set of hybrid automatic repeat request-acknowledge/negative acknowledge (HARQ-ACK/NACK) feedbacks received from the UE for adjusting a contention window size (CWS) (UE transmits on the UL channel to the eNB, group of HARQ-ACK feedback that corresponds to the downlink transmission burst, Para [0190]/Fig. 6),	wherein the set of HARQ-ACK/NACK feedback correspond to one unicast PDSCH transmission (a group of HARQ-ACK feedback that corresponds to the downlink transmission burst, Para [0190], the PDSCH can be for one UE, Para [0095]);						adjust a contention window size (CWS) based on a identified of the set of HARQ-ACK/NACK feedbacks (contention window size is adjusted based on HARQ feedback results, Para [0049], a set of HARQ feedback shown in Fig. 6, one example increasing CW if one or more NACKs are reported, Para [0109])										and adjust CWS to perform a channel access operation (performing LBT with a variables back-off contention window size, Para [0046]), wherein the transceiver is further configured to transmit, via a downlink channel, a downlink transmission based on the channel access operation (eNB transmits data to UE using downlink channel such as PDSCH, Para [0053] and transmits after performing LBT, Para [0072-73]);								but does not explicitly and fully disclose determining a reference time duration starting from a beginning of a previous downlink transmission burst until an end of a first slot where at least one unicast PDSCH transmission included in the previous downlink transmission burst is transmitted to a UE.  Noh2 discloses a reference window which is a time interval at which PDSCH transmission corresponding to the HARQ ACK feedback set is performed, Para [0168], the HARQ-ACK feedback values for the reference window are used to adjust CWS, Para [0171] and the reference window can defined in terms of one or more slots including the start slot of the most recent DL transmission burst, Para [0168] (therefore the reference window can be from the start of the most recent/previous DL transmission until the end of some slot) and Yin discloses each HARQ feedback corresponds to a downlink transmission, Para [0190], where a PDSCH transmission can be meant for one UE (i.e. unicast PDSCH), Para [0095].  		 

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yin, in view of Noh2 and in view of Noh et al (US 2018/0242360, hereinafter Noh).

Regarding claims 6 and 16, Yin discloses the BS/method of claim 1/11, but not fully wherein the processor is further configured to adjust the CWS based on: wherein: the CWS is increased for a channel access priority class to a next available value when the fraction of NACK'ed CBG exceeds the predetermined threshold (increasing CW size when number of NACKs is higher than the expected NACKed threshold, Para [0114]); and the CWS is reset to a minimum value for the channel access priority class when the fraction of NACK'ed CBG is less than or equal to the predetermined threshold (resetting CW size to the initial size when number of NACKs received is less than the NACKed threshold, Para [0115]).  Noh discloses the CWS can be increased to the next higher allowed value for that priority class and the CWS can be reset to the minimum value for that priority class, Para [0211, 227], increasing CWS when a percentage of HARQ-ACK values are higher than a threshold, Para [0225] when the NACK percent is below a threshold, resetting the CWS, Para [0242].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Noh in the system of Yin in view with Noh in order to use a coexistence scheme for the unlicensed band, better guarantee communication quality similar to the licensed band and deal with interference problems when using the unlicensed band.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yin, in view of Noh2 and in view of Ljung (US 2017/0086225, hereinafter Ljung, as disclosed by the Applicant in the IDS).

Regarding claim 10, Yin discloses the BS of claim 1, but not wherein: the transceiver is further configured to receive, from the at least one UE, a radio resource measurement (RRM) report including at least one of a signal strength indicator, a channel occupancy report, or a measurement report associated with a new radio unlicensed (NR-U) wake-up signal; and the processor is further configured to adjust the CWS based on the RRM report and a threshold associated with a measurement quantity.  Ljung discloses terminal may report measurements on RSSI channel occupancy and the base station performs CWS adjustment based on this metric, Para [0088] and the measurement for channel occupancy considers the amount of time the RSSI is above a certain threshold, Para [0060].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Ljung in the system of Yin in view with Noh2 in order to provide additional solutions for adapting a contention window operating in unlicensed frequency bands.  

Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 6/14/2021 have been fully considered but they are not persuasive.  Applicant amends the limitations and argues the references do not disclose the amended limitations.  Applicant argues the references do not disclose a reference time duration starting from the beginning of a previous downlink transmission burst until an end of a first slow.  Applicant argues it is admitted Yin does not disclose this limitation and Noh discloses a reference window defined by units of SF but does not disclose the reference window is from the start of the previous DL transmission until the end of a “first” slot.													In response, arguments against the Noh reference are moot in view of the new Noh2 reference .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461